 


 HR 2496 ENR: Construction Authorization and Choice Improvement Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 2496 
 
AN ACT 
To extend the authorization for the replacement of the existing Department of Veterans Affairs Medical Center in Denver, Colorado, to make certain improvements in the Veterans Access, Choice, and Accountability Act of 2014, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Construction Authorization and Choice Improvement Act.   2.Extension of authorization for major medical facility construction project previously authorized (a)In generalThe Secretary of Veterans Affairs may carry out the replacement of the existing Department of Veterans Affairs Medical Center in Denver, Colorado, in fiscal year 2015, in an amount not to exceed $900,000,000.
(b)Limitation on obligation of fundsNotwithstanding section 8104(c) of title 38, United States Code, or any other provision of law, funds may not be obligated or expended for the project described in subsection (a) in an amount that would cause the total amount obligated for that project to exceed the amount specified in the law for that project (or would add to total obligations exceeding such specified amount).  3.Clarification of distance requirement for expanded availability of hospital care and medical services for veterans through the use of agreements with non-Department of Veterans Affairs entities (a)In generalSection 101(b)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended— 
(1)in subparagraph (B), by inserting (as calculated based on distance traveled) after 40 miles; and (2)in subparagraph (D)(ii), by striking subclause (II), and inserting the following new subclause (II): 
 
(II)faces an unusual or excessive burden in traveling to such a medical facility of the Department based on— (aa)geographical challenges; 
(bb)environmental factors, such as roads that are not accessible to the general public, traffic, or hazardous weather; (cc)a medical condition that impacts the ability to travel; or 
(dd)other factors, as determined by the Secretary.. (b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and apply with respect to care or services provided on or after such date. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
